NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 02/10/2022.  In applicant’s amendments claims 1-6, and 8-10 are cancelled, claims 7 and 11 were amended. Claims 7 and 11 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 02/10/2022. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Method Claim 7, the closest prior art TrainFTW, Setting Up a Barbell in a Rack For Bar Muscle Ups [YouTube], Published Aug 31, 2018, Retrieved from the Internet (henceforth Trainer) in view of US 20180290007 A1 (Vorozilchak) fails to teach or render obvious the method in combination with all of the elements and structural and functional relationships as claimed and further including routing the running end of the barbell belt about a bar element of the barbell; and threading the running end of the barbell belt through the buckle.
The prior art of record teaches an elastic band with no buckle. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Trainer’s elastic band with a buckle and then further modify the method to include threading the running end of the belt through the buckle without improper hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784